Citation Nr: 1314848	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-26 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.  The Veteran then perfected a timely appeal of this issue.

In July 2012, the Veteran testified before the undersigned at the local RO in Waco, Texas (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

The Veteran's Virtual VA records were also reviewed and considered in preparing this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that certain development must be accomplished prior to any final determination by the Board. 

At his Board hearing, the Veteran testified that his prior VA audiological examinations in December 2009 and May 2010 did not adequately portray his current bilateral hearing loss.  The Veteran pointed to a May 2011 VA treatment record, which suggests a worsening of the Veteran's bilateral hearing loss, as shown by the puretone levels.  However, the May 2011 treatment record cannot be used for rating purposes as the VA audiologist did not use the Maryland CNC test in determining the Veteran's speech recognition scores.  The Veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Consequently, the Board finds that the May 2010 VA examination is not sufficiently contemporaneous for purposes of evaluating the current nature and severity of the Veteran's service-connected bilateral hearing loss.  Accordingly, the Board finds that the claim must be remanded for a new VA examination for the purpose of determining the current level of severity of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current state of his service-connected bilateral hearing loss.

The claims folder must be provided to the examiner for review.  The examination must include appropriate audiometric and speech discrimination testing of both ears. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected bilateral hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Also, the examiner must address Dr. J.P.'s April 2010 letter in which she maintains that the findings from the VA evaluation are not consistent with the severity of the Veteran's hearing loss.  In this regard, it is the Veteran's contention that VA audiologic examinations conducted by the Dallas VAMC dated in December 2009 and May 2010 are inconsistent with audiologic examinations conducted by Dr. J.P., the Fort Worth VA facility in May 2011, and the Dorn VAMC in February 2004.  A rationale must be provided for the opinion provided. 

2.  Thereafter, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


